        Case: 4:20-cv-02742-BYP Doc #: 1 Filed: 12/10/20 1 of 11. PageID #: 1




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

CHRISTOPHER ROOT,
     Plaintiff,
                                                    USDC #
v.                                                  Judge
                                                    Mag. Judge
NELNET,INC.,                                        Lower Court Case No. 2020 CV 01284
     Defendant.


                         NOTICE OF REMOVAL TO FEDERAL COURT

TO:           HONORABLE JUDGES OF THE U.S. DISTRICT COURT
              Northern District of Ohio, Eastern Division
              Patrick B. Duricy, Esq., counsel for Plaintiff

       Defendant, Nelnet, Inc. ("Nelnet"), through its undersigned counsel, and pursuant to 28

U.S.C. § 1441 et seq., removes this action from the Trumbull County Court of Common Pleas for

the State of Ohio, Case No. 2020 CV 01284, to the United States District Court for the Northern

District of Ohio, Eastern Division. In support of this Removal, Nelnet states as follows:

       1.     Plaintiff filed his Complaint in the Trumbull County Court of Common Pleas for

the State of Ohio on November 12, 2020, which is attached as Exhibit A.

       2.     Nelnet is seeking removal based upon a federal question arising from the alleged

violation of the Fair Credit Reporting Act 15 U.S.C. § 1681, et seq., presented in Plaintiffs

Complaint.

       3.     Given the federal question presented, the District Court of the United States has

original jurisdiction under 28 U.S.C. § 1331 and this action is properly removable under 28

U.S.C.§ 1441(a).

       4.     This notice is filed with this Court within thirty (30) days after Nelnet was

served with the Complaint, which was on November 19, 2020. Removal is therefore timely.
                                                5
       Case: 4:20-cv-02742-BYP Doc #: 1 Filed: 12/10/20 2 of 11. PageID #: 2




       6.     A copy of this notice will be given to all adverse parties and to the clerk of the

Trumbull County Court of Common Pleas for the State of Ohio pursuant to 28 U.S.C.§ 1446(d).

       WHEREFORE, Nelnet requests that this Court assume jurisdiction over this action and

grant such other relief as the Court deems proper.

                                          Respectfully submitted,

                                          PLUNKETT COONEY,P.C.

                                          /s/ David L. Van Slyke
                                          David L. Van Slyke, Esq.(0077721)
                                          300 East Broad Street, Suite 590
                                          Columbus, Ohio 43215
                                          614/629-3000; 614/629-3019 fax
                                          dvanslyke@plunkettcooney.com
                                          Counselfor Nelnet, Inc.



                                 CERTIFICATE OF SERVICE

       A true and exact copy of the foregoing has been served this 10th day of December,2020
as follows:

Patrick B. Duricy
Philip D. Zuzolo
Shayla Schroeder
Zuzolo Law Offices, LLC
700 Youngstown Warren Road
Niles, OH 44446


                                          /s/ David L. Van Slyke
                                          David L. Van Slyke, Esq.(0077721)




                                              6
         Case: 4:20-cv-02742-BYP Doc #: 1 Filed: 12/10/20 3 of 11. PageID #: 3
                                                                            KAREN INFANTE ALLEN
                                                                            TRUMBULL CO CLERK OF COURTS
                                                                            2020 CV 01284
                                                                            FILED: 11/12/2020 02:07 PM
                             IN THE COURT OF COMMON PLEAS
                                 TRUMBULL COUNTY,OHIO


    Christopher Root                                  Case No.:
    c/o Zuzolo Law Offices
    700 Youngstown Warren Rd
    Niles, Ohio 44446                                 Judge

                    Plaintiff,
                                                      COMPLAINT
    v.

    Nelnet                                            JURY DEMAND ENDORSED
    c/o CT Corporation System                         HEREON
    4400 Easton Commons Way, Suite 125
    Columbus, OH 43219                                INSTRUCTIONS FOR SERVICE
                                                      INCLUDED HEREIN
                    Defendant.




         Now comes Plaintiff, Christopher Root, by and through counsel, and hereby states his

Complaint as follows:

                                            PARTIES

1. Plaintiff, Christopher Root, is a natural person who at all times relevant herein resided in

   Trumbull County, Ohio. Plaintiff is a "consumer as that term is defined under the Fair

   Credit Reporting Act("FCRA").

2. Defendant, Nelnet, is a foreign corporation doing business in the state of Ohio. Nelnet is a

   furnisher of information as defined by the FCRA.

                                 JURISDICTION AND VENUE

3. Jurisdiction and venue are proper in this judicial district as many of the facts relevant to this

   Complaint occurred in this judicial district and at all times relevant herein Plaintiff resided in

   this judicial district.
                                                                                   EXHIBIT

                                                                                    A
      Case: 4:20-cv-02742-BYP Doc #: 1 Filed: 12/10/20 4 of 11. PageID #: 4




                                  STATEMENT OF FACTS

4. Plaintiff has several student loan accounts serviced by Nelnet. Specifically, the following

   Nelnet accounts belong to Plaintiff:


   Nelnet Account Number                    Date Opened                   High Credit Limit
   900000554305915                          November 2010                 $3,000.00
   900000554306015                          October 2011                  $4,500.00
   900000554306115                          November 2011                 $1,000.00
   900000554306215                          November 2010                 $4,000.00
   900000554306315                          October 2011                  $6,000.00
   900000554306415                          November 2011                 $1,000.00
   900000554306515                          April 2010                    $3,500.00
   900000554306615                          April 2010                    $6,000.00


5. On or around December 21, 2019, a Nelnet representative offered Plaintiff a three-month

   loan forbearance on the above-referenced student loans, which Plaintiff accepted.

6. Plaintiff thereafter discovered that his Nelnet accounts were reporting on his credit as past

   due.

7. Plaintiff's brother, Attorney Robert Root, contacted Nelnet and spoke to a Nelnet

   representative on Plaintiff's behalf on or around February 10, 2020.

8. The Nelnet representative indicated that Nelnet's notes stated Nelnet should have

   implemented a loan forbearance for Plaintiff, but that it did not implement the forbearance

   because the Nelnet representative Plaintiff had previously spoken with had failed to read

   Plaintiff the disclaimers during their telephone conversation in December 2019.

9. Nelnet did not inform Plaintiff that the loan forbearance would not be processed.

10. Prior to the loan forbearance which Nelnet improperly unilaterally rejected in December

   2019,Plaintiff had remained current on his monthly payments for all of his Nelnet accounts.

11. On or around February 14, 2020, Plaintiffs counsel sent an evidence preservation and

   dispute letter to Nelnet.


                                               2
      Case: 4:20-cv-02742-BYP Doc #: 1 Filed: 12/10/20 5 of 11. PageID #: 5




12. Nelnet implemented loan forbearance for Plaintiffs loans in or around February 2020.

13. On March 12, 2020 Plaintiff sent a credit dispute letter to Trans Union, Experian, and

   Equifax, disputing each Nelnet account improperly reporting on his credit.

14. Plaintiff received responses from Trans Union, Equifax, and Experian, which indicate the

   following statuses with regards to the disputed Nelnet accounts:

   Account Disputed          TransUnion's                 Equifax's           Experian's
                            March 27, 2020              April 6,2020        March 27,2020
                               Response                   Response             Response
                         90 days past due for       90-119 days past due 90 days past due for
  900000554305915        January 2020               for January 2020     January 2020
                         90 days past due for       90-119 days past due 90 days past due for
  900000554306015        January 2020               for January 2020     January 2020
                         90 days past due for       90-119 days past due 90 days past due for
  900000554306115        January 2020               for January 2020     January 2020
                         90 days past due for       90-119 days past due 90 days past due for
  900000554306215        January 2020               for January 2020     January 2020
                         90 days past due for       90-119 days past due 90 days past due for
  900000554306315        January 2020               for January 2020     January 2020
                         90 days past due for       90-119 days past due 90 days past due for
  900000554306415        January 2020               for January 2020     January 2020
                         90 days past due for       90-119 days past due 90 days past due for
  900000554306515        January & February         for January 2020;    January 2020;
                         2020; account closed       paid and closed      account closed due to
                         due to refinance                                refinance
                         90 days past due for       90-119 days past due 90 days past due for
  900000554306615        January & February         for January 2020;    January 2020;
                         2020; account closed       paid and closed      account closed due to
                         due to refinance                                refinance


15. On or around April 29, 2020 Plaintiff sent a third dispute letter to the three major consumer

   reporting agencies disputing each account, which included an additional document—an

   affidavit by Robert Root.

16. Experian's response dated May 28, 2020 indicates that Experian had previously processed

   the same dispute and the credit grantor had verified its accuracy. Experian indicated that it




                                                3
      Case: 4:20-cv-02742-BYP Doc #: 1 Filed: 12/10/20 6 of 11. PageID #: 6




    would reinvestigate ifPlaintiff would provide it with additional relevant information that was

    not presented when the information was previously disputed.

17. Plaintiff included an affidavit with his April 2020 credit dispute letter, which contained

    additional relevant information that had not previously been provided to Experian.

18. On or around June 20, 2020, Plaintiff applied for financing through Victorian Finance in

    hopes of obtaining a mortgage to purchase a new home.

19. The June 20, 2020 Decision Credit Report obtained by Victorian Finance shows the

   following regarding the disputed Nelnet accounts:

                       Account Disputed               Victorian Finance's June 20,
                                                      2020 Decision Credit Report
               900000554305915                       90+ days past due for 1/2020
               900000554306015                       90+ days past due for 1/2020
               900000554306115                       90+ days past due for 1/2020
               900000554306215                       90+ days past due for 1/2020
               900000554306315                       90+ days past due for 1/2020
               900000554306415                       90+ days past due for 1/2020
               900000554306515                       90+ days past due for 1/2020;
                                                     refinanced
               900000554306615                       90+ days past due for 1/2020;
                                                     refinanced


20. The June 20, 2020 Decision Credit Report also indicates that the status of each of the above

   accounts was obtained from or verified by all three of the major credit reporting agencies,

   Experian, Equifax, and Trans Union.

21. Despite multiple credit dispute letters, Nelnet has still failed to correct the status of these

   accounts.

22. As a result of Nelnet's repeated refusal to correct the status of the disputed accounts, Plaintiff

   has suffered actual damages including, but not limited to, credit damage, costs for having to

   engage counsel for this lawsuit as well as mileage and travel costs to Plaintiff's attorney's



                                                 4
      Case: 4:20-cv-02742-BYP Doc #: 1 Filed: 12/10/20 7 of 11. PageID #: 7




   office, and postage fees for having to send multiple credit dispute letters disputing essentially

   the same information due to Defendant's failure to correct the status ofthe disputed accounts.

   Further, Plaintiff has suffered non-economic damages including, but not limited to, anger,

   frustration, embarrassment, stress, anxiety, and overall mental anguish due to, including but

   not limited to, losing an opportunity to purchase a home, being turned down for financing

   again by Victorian Finance, this issue going unresolved for at least nine months despite

   multiple attempts by Plaintiff to correct the accounts, and having to engage counsel to

   attempt to correct these accounts and take formal legal action just to get the facts of this case

   reviewed and to get this obvious issue corrected.

                        COUNT I: FAIR CREDIT REPORTING ACT

       Failure to Conduct Reasonable Investigation Pursuant to 1681s-2(b): Nelnet

23. Plaintiff alleges each and every preceding paragraph as if fully rewritten herein.

24. The Fair Credit Reporting Act("FCRA"), under 15 U.S.C. § 1681s-2(b), places a duty on the

   furnisher of information, after being put on notice by a credit reporting agency of a consumer

   dispute, to conduct a reasonable investigation into the accuracy ofthe information.

25. After receiving Mr. Root's disputes, the credit reporting agencies were mandated by the

   FCRA to notify Nelnet to either verify or investigate the disputed accounts. Based on the

   responses from Trans Union, Experian, and Equifax, Nelnet verified to the credit reporting

   agencies that some of Plaintiff's accounts with Nelnet were properly 90 days past due for

    January 2020, and that some of Plaintiff's accounts were properly 90 days past due for

    January and February 2020.

26. Nelnet failed to conduct a reinvestigation into the information it was reporting on the

   Plaintiff's credit as evidenced by the fact that Nelnet continued to report Plaintiff's accounts




                                                 5
      Case: 4:20-cv-02742-BYP Doc #: 1 Filed: 12/10/20 8 of 11. PageID #: 8




    as 90 days past due for months during which Plaintiffs accounts should have been in

    forbearance. Nelnet had been on notice that Plaintiffs loans should have been in forbearance

    since December 2019, and Nelnet had been on notice since at least February 2020 of

    Plaintiffs disputes regarding the improper reporting of his Nelnet accounts.

27. As a direct and proximate cause of Nelnet's willful and/or negligent refusal to conduct any

    type of reasonable investigation as mandated by the FCRA, Plaintiff has suffered actual

    damages including, but not limited to, needlessly hiring counsel to bring this action in order

    to correct objectively obvious errors, mileage and travel costs to Plaintiffs attorney's office,

    postage fees for sending multiple credit dispute letters disputing essentially the same

    information due to Defendant's failure to correct the status of the disputed accounts, and for

    credit damage. Further, Plaintiff has suffered non-economic damages as a result of Nelnet's

    blatant refusal to conduct an investigation into his disputes, including but not limited to,

    anger, frustration, embarrassment, stress, anxiety, and overall mental anguish due to,

   including but not limited to, losing an opportunity to purchase a home,being turned down for

   financing again by Victorian Finance, this issue being unresolved for at least nine months

    despite multiple attempts by Plaintiff to correct the accounts, and having to engage counsel to

   attempt to correct these accounts and take formal legal action just to get the facts of this case

   reviewed and to get this obvious issue corrected. This entitles Plaintiff to an award of actual

   damages in an amount to be proven at trial, plus attorneys' fees and costs pursuant to 15

   U.S.C. § 1681o.

                   COUNT H:FRAUDULENT MISREPRESENTATION

28. Plaintiff alleges each and every preceding paragraph as if fully rewritten herein.




                                                 6
      Case: 4:20-cv-02742-BYP Doc #: 1 Filed: 12/10/20 9 of 11. PageID #: 9




29. Nelnet, through its representative, falsely represented to Mr. Root that his loans with Nelnet

    would be placed in forbearance in December 2019. This constitutes a material

    misrepresentation.

30. Nelnet, through its representative, failed to read Plaintiff the disclaimers during the

    December 2019 phone call, as is required for Nelnet to implement a loan forbearance. This

    constitutes a material omission.

31. Further, Nelnet, through its representative, failed to ever notify Plaintiff that the loan

    forbearance would not be processed, which constitutes another material omission.

32. Nelnet, by and through its representative, made these material misrepresentation and

    omissions falsely with knowledge of their falsity or with such utter disregard and

    recklessness as to whether it was true or false that knowledge may be inferred.

33. Nelnet, by and through its representative, made these material omissions and

    misrepresentation with the intent of misleading Plaintiffinto relying upon them.

34. Plaintiffjustifiably relied upon Nelnet's material misrepresentation and omissions.

35. Plaintiff suffered injury as a result of his justifiable reliance upon Nelnet's material

    misrepresentation and omissions.      Specifically, Plaintiff would not have foregone his

   monthly loan payments for January 2020 if Nelnet's customer service representative would

   not have misled Mr. Root regarding the forbearance and failed to read him the disclaimers as

   required to implement loan forbearance. Further, if Nelnet would not have misled Plaintiff

   regarding the forbearance, Plaintiff's credit would not have suffered from the negative

   reporting that his loans were at least 90 days past due.

36. As a result of Nelnet's fraudulent misrepresentation and omissions, Plaintiff is entitled to an

   award ofactual damages, punitive damages and attorney fees.




                                                7
     Case: 4:20-cv-02742-BYP Doc #: 1 Filed: 12/10/20 10 of 11. PageID #: 10




                                        TRIAL BY JURY

37. Plaintiff is entitled and hereby respectfully requests a trial by jury on each and every matter

   so entitled. U.S. Const. Amend. 7.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, having set forth his claims against Defendant, respectfully

prays ofthe Court as follows:

A. That Plaintiff have and recover against Defendant a sum to be determined by the Court in the

   form of statutory damages;

B. That Plaintiff have and recover against Defendant a sum to be determined by the Court in the

   form of actual damages in excess of$25,000;

C. That Plaintiff have and recover against Defendant a sum to be determined by the Court in the

   form of punitive damages;

D. That Plaintiff have and recover against Defendant all legal fees and expenses incurred by his

   attorneys;

E. That Plaintiff have such other and further relief as the Court may deem just and proper.


                                             Respectfully submitted,

                                            /s/Patrick B. Duricy
                                            Philip D.Zuzolo(0081865)
                                            Patrick B. Duricy(0042511)
                                            Shayla Schroeder(0098731)
                                            Zuzolo Law Offices, LLC
                                            700 Youngstown Warren Rd
                                            Niles Ohio 44446
                                            330/652-1609
                                            330/652-9421
                                            lawyers@zuzolo.com




                                                8
    Case: 4:20-cv-02742-BYP Doc #: 1 Filed: 12/10/20 11 of 11. PageID #: 11




                            INSTRUCTIONS FOR SERVICE

TO THE CLERK:

       Please serve a copy of the Summons and Complaint on the Defendant at the address

listed above by certified mail, return receipt requested, pursuant to the Ohio Rules of Civil

Procedure.



                                          /s/Patrick B. Duricy
                                          Patrick B. Duricy(0042511)
                                          Zuzolo Law Offices, LLC




                                             9
